         Case 4:18-cv-01043 Document 24 Filed in TXSD on 10/09/18 Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 October 09, 2018
                                 IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

MALIBU MEDIA, LLC,                                §
    Plaintiff,                                    §
                                                  §
v.                                                §      CIVIL ACTION NO. H-18-1043
                                                  §
GARY MONTRY,                                      §
    Defendant.                                    §

                                               ORDER

           Pursuant to the parties’ Stipulation of Dismissal [Doc. # 23], it is hereby

           ORDERED that this case is DISMISSED WITH PREJUDICE, each party

to bear its own costs and fees.

           SIGNED at Houston, Texas, this 9th day of October, 2018.




                                                          NAN Y F. ATLAS
                                                 SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\1043DO.wpd   181009.1033
